     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT COURT OF COLORADO

Civil Action No. 1:20-cv-01878-RBJ
(consolidated with 1:20-cv-01922-RBJ-MEH)

BLACK LIVES MATTER 5280, et al.

Plaintiffs,

v.

CITY AND COUNTY OF DENVER, et al.,

Defendants.


       [DEFENDANTS’ PROPOSED] WORKING DRAFT SCHEDULING ORDER FOR
                            DISCUSSION ONLY


              1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL
                               AND PRO SE PARTIES

        The Scheduling Conference is set for September 3, 2020, at 10:00 a.m., to be conducted

by Video Teleconference due to the ongoing pandemic that has required restrictions on in-court

proceedings. The parties were expected to file a joint proposed Scheduling Order but did not.

Rather, they filed a plaintiff’s and a defendant’s version. The Court is providing comments in

advance of the Scheduling Conference to enable the parties to focus on some of the Court’s

concerns. This is a draft and is being prepared with Track Changes to facilitate candid

discussion at the Scheduling Conference, and nothing provided in Track Changes is final or

binding. The Court has used the defendant’s proposed order as a template solely because it was

the first filed in the electronic filing system and not because the Court necessarily preferred

defendants’ proposal to plaintiffs’ proposal. The following counsel appeared for the parties:

Arnold & Porter Kaye Scholer LLP-Denver               Colin Michael O’Brien
Anya Amalia Havriliak                                 Edward Packard Aro

                                                  1
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 2 of 26




Matthew J. Douglas                                    ACLU of Colorado
Robert Reeves Anderson                                Arielle Kay Herzberg
Timothy R. Macdonald                                  Mark Silverstein
1144 Fifteenth Street, Suite 3100                     Sara R. Neel
Denver, CO 80202-2569                                 303 E. 17th Ave., Suite 350
Telephone: 303.863.2380                               Denver, CO 80203


       Counsel for Plaintiffs BLM 5280, Dr. Apryl Alexander, Elisabeth Epps, Ashlee

Wedgeworth, Amanda Blasingame, Phillip Rothlein, Zach Packard, Hollis Lyman, Cidney Fisk,

and Stanford Smith.



Elizabeth Wang                                        Tara Elizabeth Thompson
Daniel M. Twetten                                     Loevy & Loevy-Chicago
Loevy & Loevy                                         311 N. Aberdeen Street
2060 Broadway, Suite 460                              Chicago, IL 60607
Boulder, CO 80302
Telephone: 720.328.5642

       Counsel for Plaintiffs Sara Fitouri, Jacquelyn Parkins, Youssef Amghar, Andy Sannier,

Francesca Lawrence, Kelsey Taylor, Joe Deras, and Johnathen Duran.

Counsel for Defendants:

David C. Cooperstein, Assistant City Attorney
Denver City Attorney’s Office
Civil Litigation Section
201 West Colfax Ave., Dept. 1108
Denver, CO 80202
Telephone: (720) 913-8414
Facsimile: (720) 913-3155
E-mail: david.cooperstein@denvergov.org

                            2. STATEMENT OF JURISDICTION

       The parties agree that this court has jurisdiction over Plaintiffs’ federal claims pursuant to

28 U.S.C. § 1331.

                      3. STATEMENT OF CLAIMS AND DEFENSES



                                                 2
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 3 of 26




Fitouri Plaintiffs:

       On behalf of themselves individually and putative class members, Plaintiffs Fitouri,

Parkins, Lawrence, Taylor, Duran, Deras, Amghar, and Sannier allege that Defendants violated

their First and Fourth Amendment rights during the protests in Denver arising from the killing of

George Floyd, beginning on May 28, 2020.

       Plaintiffs allege that Defendant Officers used violent and unconstitutional crowd control

tactics against peaceful protestors, including kettling, indiscriminate and unwarned launching of

tear gas and flashbang grenades into crowds and at individuals, and shooting kinetic impact

projectiles at protestors without lawful justification. Plaintiffs allege that these actions were

taken to suppress and discourage First Amendment activity, and that these actions violated the

First Amendment. None of the Defendant Officers (including any Doe Defendant Officers not

yet identified) are entitled to qualified immunity for shooting projectiles at and/or using chemical

weapons on peaceful protestors (including Plaintiffs) without justification or provocation.

       In addition, Plaintiffs allege that the Emergency Curfew imposed by the Defendant City

was unconstitutional on its face and as applied. Specifically, the Emergency Curfew was

selectively enforced against protestors.

       Plaintiffs allege that the Defendant City and County of Denver’s policies, training,

supervision (or lack thereof) of its police officers in the use of “less lethal” weapons, crowd

control tactics, and the First Amendment rights of protestors and civilians were the moving force

behind Plaintiffs’ and class members’ constitutional violations.

       Plaintiffs seek a declaratory judgment in their favor.

       The named Plaintiffs bring these claims on behalf of themselves as well as classes of

individuals similarly situated. Plaintiffs seek damages on behalf of themselves and damages on



                                                   3
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 4 of 26




behalf of proposed class members under Federal Rule of Civil Procedure 23(b)(3). They will

seek class certification and appointment as class representatives for two proposed classes: the

Direct Force Class and the Arrest Class. The Direct Force Class consists of persons present at or

during the aftermath of protests in the City and County of Denver, who were shot with so-called

“less-lethal” weapons and/or inhaled an aerosolized chemical agent. The Arrest Class consists of

persons present at or during the aftermath of protests in the City and County of Denver, who

were arrested by the DPD on charges of violating curfew. The City has dismissed or has agreed

to dismiss the charges of over 300 individuals who were arrested solely for violating curfew and

failure to obey lawful order (the curfew).

       Additionally, Plaintiffs seek injunctive relief on behalf of themselves individually and a

class of individuals similarly situated pursuant to Rule 23(b)(2). The Court has indicated that

injunctive relief beyond what was already stipulated and approved by the Court in Abay, et al. v.

City and County of Denver, 1:20-cv-01616-RBJ, would be ordered only for exceptional reasons.

BLM 5280 Plaintiffs:

       Plaintiffs BLM 5280, Alexander, Epps, Wedgeworth, Blasingame, Rothlein, Packard,

Lyman, Fisk, and Smith allege that Defendants violated their First and Fourth and/or Fourteenth

Amendment rights during the protests in Denver arising from the killing of George Floyd,

beginning on May 28, 2020.

       Plaintiffs allege that Defendant Officers used excessive force against individuals,

including Plaintiffs, protesting peacefully in the City. Those “less-lethal” police tactics

employed included the use of crowd “kettling,” and indiscriminate and unwarned launching of

chemical, flash-bang, and kinetic impact grenades and projectiles at protestors without lawful

justification. Defendant Officers’ use of those tactics amounted to an unconstitutional use of



                                                  4
    Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 5 of 26




force under the Fourth and/or Fourteenth Amendments.

        Plaintiffs further allege that Defendant Officers’ use of those tactics against Plaintiffs

suppressed Plaintiffs’ First Amendment activity, particularly their rights to peacefully assemble,

petition for redress of grievances, and exercise freedom of speech. These actions violated the

First Amendment.

        Plaintiffs further allege that the Defendant City and County of Denver’s policies,

practices, and customs caused Plaintiffs First and Fourth and/or Fourteenth Amendment rights to

be violated. Specifically, the City’s policy, practice, and custom of inadequate training and

inadequate supervision of its police officers in the use of “less-lethal” weapons and other crowd

control methods caused Plaintiffs’ injuries. Further, the City’s ratification of Defendant

Officers’ use of excessive force against peaceful protesters on the days of the protests caused

Plaintiffs’ injuries.

        Plaintiffs seek a judgment declaring Defendants’ acts to be in violation of the U.S.

Constitution.

        Plaintiffs seek compensatory damages as to Plaintiffs BLM 5280, Alexander, Epps,

Wedgeworth, Blasingame, Rothlein, Packard, Lyman, Fisk, and Sanford Smith. Plaintiffs seek

punitive damages to Alexander, Epps, Wedgeworth, Blasingame, Rothlein, Packard, Lyman,

Fisk, and Smith. Plaintiffs seek nominal damages as to Plaintiff BLM 5280.

        Additionally, Plaintiffs seek injunctive relief. The Court has indicated that injunctive

relief beyond what was already stipulated and approved by the Court in Abay, et al. v. City and

County of Denver, 1:20-cv-01616-RBJ, would be ordered only for exceptional reasons. This

Court drew the Abay case, and pursuant to discussions with other judges, the involved judges and

I agreed that it made sense for the same judge to take these two cases. It is true, as indicated, that



                                                  5
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 6 of 26




the injunctive relief initially imposed by the Court by means of a Temporary Restraining Order

in Abay and later reduced to essentially permanent form by way of stipulation is likely to moot

the need for much, if any, different or additional injunctive relief in the present two cases.

Defendants:

       Beginning on May 28, 2020, and continuing for several days thereafter, large crowds

participated in demonstrations in Downtown Denver. The Denver Police Department made

accommodations for the protests—including blocking traffic and allowing protests to continue in

certain public streets. Unfortunately, the demonstrations devolved into riots with violence

directed at officers and property destruction. Further, demonstrators attempted to block traffic

and tried to block Interstate 25, creating an extremely dangerous situation for traffic, protestors

and the police. Officers responded to these criminal actions by attempting to disperse the subject

crowds using orders to disperse, various chemical agents, and other less lethal force options,

depending upon the circumstances.

       The violent, criminal acts were most often perpetrated at night and continued over the

course of two nights, causing injuries to officers and substantial property damage. In response,

the Mayor of the City and County of Denver (“Denver”) issued a mandatory nighttime curfew

beginning at 8:00 p.m. on May 30, which was extended through June 4 due to the continued

violations of the curfew and other unlawful, destructive conduct. In their two Complaints,

Plaintiffs assert similar claims for relief pursuant to U.S.C. 42 § 1983 alleging: (1) excessive

force in violation of the Fourth and Fourteenth Amendments; (2) retaliation for the exercise of

First Amendment rights; and (3) municipal liability against Denver for unconstitutional policies

and practices and failing to properly train or supervise officers. In addition, in the Fitouri

Complaint, the Plaintiffs contend that their First Amendment rights were violated by the



                                                  6
    Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 7 of 26




enactment of the curfew and seek certification of a various classes with respect to the claims

asserted therein.

           With respect to the allegations against the individually named DPD officers, the officers

contend that they are entitled to qualified immunity from the claims asserted against them

because they did not violate any of the Plaintiffs’ constitutional rights—or the rights of any other

individuals who were present or engaging in unlawful conduct—with respect to their dispersal of

crowds or in response to the violent, criminal acts perpetuated by individuals in the crowd and

their actions did not violate clearly established law.

           Denver denies that it has any custom, policy or practice of violating individuals’

constitutional rights or that it failed to train or supervise its officers who were involved in

responding to these highly charged, difficult situations. With respect to the claims asserted by the

Plaintiffs in the Fitouri case, Denver also asserts that the emergency curfew was a lawful

restriction issued by the Mayor under his emergency powers both on its face and as enforced.

Further, Denver’s policies, training, and supervision of its officers were legally sufficient and did

not cause any Plaintiff’s constitutional rights to be violated.

           Accordingly, Defendants assert the following defenses:

           1.     The complaints fail to state a claim upon which relief may be granted, in whole or

in part.

           2.     The individually named Denver Police officer defendants, and any additional

individual Denver Police Officers or Sheriff Deputies encompassed by Plaintiffs’ “John Doe”

and “Jane Doe” designations who might be named as defendants in the future, are entitled to

qualified immunity.




                                                    7
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 8 of 26




       3.      Plaintiffs’ damages, if any, were proximately caused by their own conduct and not

by reason of any unconstitutional conduct by Denver’s employees.

       4.      Plaintiffs may have failed to mitigate any damages they allegedly sustained as a

result of the events described in the Complaint.

       5.      Denver’s policies were, at all relevant times, in conformance with established

constitutional and statutory law with respect to all issues relevant to this action.

       6.      Denver’s training and supervision of its police officers met or exceeded

constitutional and statutory standards with respect to all topics relevant to this action.

       7.      The temporary nighttime curfew enacted by the Mayor was a lawful emergency

regulation both on its face and as enforced by Denver Police officers.

7.     In this Court’s view, a problem that lies at the center of the disputes in this case and in   Formatted: Normal, No bullets or numbering

Abay is the inability or unwillingness of the respective parties to understand and appreciate the

other side’s perspective. On the one hand, there are good reasons why protests have taken place

in Denver and many other cities in this country. And, there is no doubt that some police officers

here and elsewhere have gone overboard in their reaction to the protests. That was squarely

addressed in Abay. No one can deny the right of citizens to engage in peaceful protests, and

peaceful protests inevitably include yelling, screaming, gestures, profanity, fighting words, etc.

So be it. The First Amendment protects those rights and thankfully so. On the other hand, no

one can reasonably dispute that some “protesters” here and elsewhere have gone overboard,

engaging in destruction of property and threatening conduct. The police have a job to do. It is a

difficult and dangerous job. The job includes protecting persons and property from danger and

destruction during protest events. The notion that “police are bad” that seems to exist in some

parts of our society this summer is grossly overstated and unfair. The Court has no more



                                                   8
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 9 of 26




sympathy with those who abuse their constitutional rights and engage in destructive conduct than

it does for police officers who unnecessarily resort to the use of chemical agents or non-lethal

projectiles or, indeed, resort to lethal tactics without very good cause. What we need, in my

view, is more dialogue and less litigation. So, the parties might as well face the fact that, for

better or worse, that is the judge they have drawn in these cases.                                  Formatted: Font: (Default) Times New Roman, 12 pt


                                    4. UNDISPUTED FACTS

       1.      Demonstrations in Denver in response to the killing George Floyd began on May

28, 2020, and continued until, at least, June 2, 2020.

       2.      Denver Mayor Michael Hancock proclaimed an emergency curfew that was in

place from 8:00 p.m. on May 30, 2020, until 5:00 a.m. on May 31; from 8:00 p.m. on May 31,

2020, until 5:00 a.m. June 1; from 9:00 p.m. on June 1, 2020, until 5:00 a.m. on June, 2; from

9:00 p.m. on June 2, 2020, until 5:00 a.m. on June 3; from 9:00 p.m. on June 3, 2020, until 5:00

a.m. on June 4, and; from 9:00 p.m. on June 4, 2020, until 5:00 a.m. on June 5.

                              5. COMPUTATION OF DAMAGES

Fitouri Plaintiffs:

       Plaintiffs’ and class members’ damages include general and compensatory damages

against Defendants on their federal claims, costs and attorneys’ fees as allowed on federal

claims, and pre- and post-judgment interest as allowed by law. Plaintiffs’ and the Direct Force

Class members’ damages include general damages for violation of their First Amendment rights,

as well as damages for physical injury, pain and suffering, emotional distress, and medical

treatment. The arrested Plaintiffs’ and the Arrest Class members’ damages also include time

detained in jail and dealing with criminal charges for curfew violation before dismissal of

charges. Damages will ultimately be determined by a jury, but Plaintiffs and class members


                                                  9
  Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 10 of 26




estimate that classwide damages for the Arrest Class is in excess of $3,000,000 and for the Direct

Force Class is in excess of $12,000,000. These are good faith estimates based on the Plaintiffs’

current estimate of the size of the classes and settlements that have been obtained in other federal

class action cases arising out of protests alleging First and Fourth Amendment claims (including

both excessive force and unlawful arrests). Rule 26(a)(1)(A)(iii) and (C) require plaintiff to          Formatted: Font: Times New Roman, 12 pt

provide a computation of each category his or her damages within 14 days after the parties’ Rule

26(f) conference unless a different time is set by stipulation or court order. The Court applies the

rule to claims for economic damages. The large round numbers provided in this paragraph do

not comply with the rule. Any economic damages claimed by the individual named plaintiffs

must be disclosed in compliance with the rule or be waived.




BLM 5280 Plaintiffs:

       Plaintiffs’ damages include nominal, compensatory, and punitive damages against

Defendants on their federal claims, costs and attorneys’ fees as allowed on federal claims, and

pre- and post-judgment interest as allowed by law.

       Plaintiffs’ damages include, but are not limited to: physical injury; emotional distress;

medical, psychologic, and/or psychiatric treatment related to their physical and emotional

injuries; and damage to personal property. Plaintiffs also suffered intangible injury to their First,

Fourth, and/or Fourteenth Amendment rights. Same comment. This generic description of

damages does not comply with the rule.

Defendants:



                                                 10
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 11 of 26




       Defendants object to Plaintiffs’ failure to describe any economic damages calculation or

to, alternatively, indicate that they have no claim for such. Defendants have made no claim for

damages but reserve the right to seek attorney fees and costs related to the defense of this matter

pursuant to law. The Court has no idea what “right to seek attorney fees” the defendants think

they are reserving. This purported reservation accomplishes nothing.

           6. REPORT OF PRECONFERENCE DISCOVERY AND MEETING
                          UNDER FED. R. CIV. P. 26(f)

a.     Date of Rule 26(f) meetings: August 12 and 20, 2020

b.     Names of each participant and party he/she represented:

       For Fitouri Plaintiffs:

       Elizabeth Wang                 Tara Thompson
       Loevy & Loevy                  Loevy & Loevy
       2060 Broadway, Ste. 460        311 N. Aberdeen St.
       Boulder, CO 80302              Chicago, IL 60607

       For BLM 5280 Plaintiffs:

       Timothy R. Macdonald
       Matthew J. Douglas
       Ed Aro
       Colin M. O’Brien
       Anya A. Havriliak
       Arnold & Porter Kaye Scholer, LLP
       1144 Fifteenth Street, Suite 3100
       Denver, Colorado 80202

       Mark Silverstein
       Sara Neel
       Arielle Herzberg
       American Civil Liberties Union Foundation
       of Colorado
       303 E. Seventeenth Ave., Suite 350
       Denver, Colorado 80203

       For Defendants:

       David C. Cooperstein
       Robert Huss
                                                11
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 12 of 26




       Emily Dreiling
       Denver City Attorney’s Office
       Civil Litigation Section
       201 West Colfax, Dept. 1108
       Denver, CO 80202

c.     Statement as to when Rule 26(a)(1) disclosures were made or will be made.

       The parties agreed that Plaintiffs Rule 26(a)(1) disclosures will be made by September 4,

2020. Defendants intend to provide their Rule 26(a)(1) disclosures on August 28, 2020.

d.     Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ.
       P. 26(a)(1).

       See section 6(c), above.

e.     Statement concerning any agreements to conduct informal discovery.

       The parties have not reached any agreements to conduct informal discovery. To me this

tends to reflect stubbornness. At a minimum, it will increase litigation costs.

f.     Statement concerning any other agreements or procedures to reduce discovery and
       other litigation costs, including the use of a unified exhibit numbering system.

       The parties agree to use a unified exhibit numbering system for deposition exhibits and

where otherwise appropriate. The parties have not reached any further agreement.

It is Defendants’ position that, due to the volume of materials attendant to the protests,
        proportionality of discovery will be an important issue, and that pinpointing the times and
        location of the incidents where Plaintiffs’ claim to have been subjected to excessive
        force, and limiting the production of media and Denver Police Department reports to
        those times/locations will be necessary. Defendants acknowledge that the municipal
        liability claims will entail production of policy and training materials beyond the specific
        incidents described in the complaints. Proportionality is always an issue and will apply
        to both sides

       .

g.     Statement as to whether the parties anticipate that their claims or defenses will
       involve extensive electronically stored information, or that a substantial amount of
       disclosure or discovery will involve information or records maintained in electronic
       form.



                                                12
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 13 of 26




        The parties anticipate that there may be discovery of electronically stored information

such as cell phone data, e-mails, and social media posts, if any. The parties will work together to

facilitate the discovery of such information and to produce it in the best format. Parties shall

adhere to Sedona principles regarding electronic discovery disputes. Parties shall file an FRE

502(d) order by September 3, 2020.

        The Defendants propose producing all video and audio recordings in native format and

other documents in .pdf format wherever practicable.

h.      Statement summarizing the parties’ discussions regarding the possibilities for
        promptly settling or resolving the case.

        The parties are willing to engage in a mediation with Magistrate Judge Hegarty after

some exchange of discovery. Whether the Court will refer this matter to Judge Hegarty for

mediation or require the parties to engage a professional mediator remains to be seen. The

judges and magistrate judges in this district, as in other districts, are behind in their ability to

conduct court proceedings due to pandemic restrictions, and judicial time going forward will be

at something of a premium.

                                            7. CONSENT

        All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                 8. DISCOVERY LIMITATIONS

a.      Modifications which any party proposes to the presumptive numbers of depositions
        or interrogatories contained in the Federal Rules.

        The Plaintiffs will collectively be permitted to take 165 hours of deposition testimony

comprised of no more than 35 depositions, not including depositions of retained experts. The

Court’s initial impression is that these numbers are grossly excessive.




                                                   13
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 14 of 26




        The Defendants will collectively be permitted to take 165 hours of deposition testimony

comprised of no more than 35 depositions, not including depositions of retained experts. Same

comment.

        Each Plaintiff group—the Fitouri Plaintiffs and BLM Plaintiffs—will be permitted 25

interrogatories (50 total).

        Defendants will be permitted 25 interrogatories per Plaintiff group (50 total).

b.      Limitations which any party proposes on the length of depositions.

        No deposition may exceed 7 hours absent agreement of the parties or by leave of the

Court for good cause shown. The Court questions how the plaintiffs or the taxpayers can

realistically afford the costs that will be run up with all this deposition-taking.

c.      Limitations which any party proposes on the number of requests for production
        and/or requests for admission.

        Each Plaintiff group—the Fitouri Plaintiffs and BLM Plaintiffs—will be permitted a total

of 25 requests for admission (50 total) and 40 requests for production (80 total).

        Defendants will be permitted 25 requests for admission per Plaintiff group (50 total) and

40 requests for production per Plaintiff group (80 total).

d.      Deadline for service of Interrogatories, Requests for Production of Documents
        and/or Admissions.

        33 days before close of discovery.

e.      Other Planning or Discovery Orders.

        Deadlines pertaining to class certification and discovery (see Section 11.a., below, for the

parties’ statements as to why a class action is or is not appropriate):

        1.      It is Defendants’ position that the question of certification can be resolved without

                the need for special discovery or expert witness disclosures pertaining to the issue



                                                  14
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 15 of 26




              of class certification given the legal standard attendant to Plaintiffs’ claims and

              the allegations contained in the complaints.

       2.     If the Court determines that discovery and expert witness disclosures directed at

              class certification are NOT warranted, any motion for class certification must be

              filed by November 2, 2020.

       3.     Alternatively, If the Court determines that discovery and expert witness

              disclosures directed at class certification ARE warranted, any motion for class

              certification must be filed by January 11, 2020.

       4.     Given the different claims in each case and the class action nature of one of the

              cases, the Plaintiffs intend to file a motion to sever the two consolidated cases at

              the close of discovery.

              Quite frankly, this Court’s impression is that it is unlikely that a class or classes    Formatted: Indent: First line: 0"

              will be certified under Rule 23. I will keep an open mind, as I have not yet

              received a motion, briefs or arguments. But, fundamentally, it seems to me that

              the effect of police activity during the protests on individual protesters will almost

              inevitably vary from person to person. Perhaps even more problematic, it strikes

              the Court as difficult to impossible to identify and to notify the members of the

              purported class or classes.

                              9. CASE PLAN AND SCHEDULE

a.     Deadline for Joinder of Parties and Amendment of Pleadings:

       January 4, 2021

b.     Discovery Cut-off:




                                                15
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 16 of 26




       If the Court chooses NOT to proceed with class action briefing, Defendants propose a

thirteen-month discovery period, with a discovery cutoff of October 4, 2021.

       If the Court chooses TO proceed with class action briefing, Defendants propose a

seventeen-month discovery period, with a discovery cutoff of February 9, 2022.

       The Court is unlikely to approve a discovery cutoff of that length regardless of the class

issues. The issues raised in this case, like the unrest in society from which the issues arise, need

to be addressed and resolved and not drawn out by countless hours of discovery, motion practice,

and other litigation delay. The Court’s view is that any injuries and damages sustained by the

individual plaintiffs should be promptly and honestly disclosed, promptly and honestly addressed

by the defendants, and resolved. If there is any injunctive relief that is necessary and reasonable

but not covered by the Abay stipulation, that should be negotiated or resolved by the Court

promptly. Please bear in mind that Abay went from assignment to this Court to issuance of a

Temporary Restraining Order in a matter of hours, and to the final stipulation in a matter of a

few days. This Court will have no appetite for delay or stringing this case out over months upon

months upon years to come.

c.     Dispositive Motion Deadline:

       If the Court chooses NOT to proceed with class action briefing, dispositive motions will

be due November 18, 2021.

       If the Court chooses TO proceed with class action briefing, dispositive motions will be

due March 28, 2022.

       For the same reasons, these dates are unacceptable out of the box.

d.     Expert Witness Disclosure

       1.      The parties shall identify anticipated fields of expert testimony, if any.



                                                 16
Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 17 of 26




       Medical, police practices (crowd management, use of force, less lethal munitions,

       chemical agents), forensic investigations, digital forensic analysis.

  2.   Limitations which the parties propose on the use or number of expert
       witnesses.

       4 retained experts per side. In other words, a total of 4 retained experts for all

       Plaintiffs and a total of 4 retained experts for all Defendants. Do you have any

       idea what these experts are going to cost? And what impact they will or will not

       have on the ultimate resolution of the case? The case will come down to basic

       issues of what is and is not reasonable police conduct in the various types of

       circumstances that police officers face during protests. Maybe the plaintiffs could

       benefit a little if they could find a credible and persuasive expert to talk about

       when chemical agents and non-lethal projectiles should and should not be used.

       My guess is that the expert’s opinions will not be greatly different from the

       adopted policies and procedures of the Denver Police Department. It seems to me

       that the issue isn’t whether the underlying procedures are so wrong (and to the

       extent they needed to be modified, the stipulation modified them), but whether

       they were reasonably enforced and applied in the field during the protests and, to

       the extent they were not, what injuries or damages resulted to the plaintiffs.

  3.   If the Court chooses NOT to proceed with class action briefing, the parties shall

       designate all experts and provide opposing counsel and any pro se parties with all

       information specified in Fed. R. Civ. P. 26(a)(2) on or before June 30, 2021.

       If the Court chooses TO proceed with class action briefing, the parties shall

       designate all experts and provide opposing counsel and any pro se parties with all

       information specified in Fed. R. Civ. P. 26(a)(2) on or before November 2, 2021.

                                         17
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 18 of 26




               [This includes disclosure of information applicable to “Witnesses Who Must

               Provide a Written Report” under Rule 26(a)(2)(B) and information applicable to

               “Witnesses Who Do Not Provide a Written Report” under Rule 26(a)(2)(C).]

       4.      If the Court chooses NOT to proceed with class action briefing, the parties shall

               designate all rebuttal experts and provide opposing counsel and any pro se party

               with all information specified in Fed. R. Civ. P. 26(a)(2) on or before August 16,

               2021.

               If the Court chooses TO proceed with class action briefing, the parties shall

               designate all rebuttal experts and provide opposing counsel and any pro se party

               with all information specified in Fed. R. Civ. P. 26(a)(2) on or before December

               17, 2021.

               [This includes disclosure of information applicable to “Witnesses Who Must

               Provide a Written Report” under Rule 26(a)(2)(B) and information applicable to

               “Witnesses Who Do Not Provide a Written Report” under Rule 26(a)(2)(C).]

e.     Identification of Persons to Be Deposed:

Fitouri Plaintiffs:

Chief of Police Paul Pazen
Mayor Michael B. Hancock
Defendant Officer Jacqueline Velasquez – 2-3 hours
Defendant Officer M. Davis – 2-3 hours
Defendant Officer Andrew Nielsen – 2-3 hours
Defendant Officer Zachary Moldenhauer – 2-3 hours
Defendant Officer Jacob Vaporis – 2-3 hours
Defendant Officer Kevin Beasley – 2-3 hours
Defendant Officer Chelsea Novotny – 2-3 hours
Defendant Officer Christopher Cochran – 2-3 hours
Defendant Officer Anthony Tak – 2-3 hours
Defendant Officer John Brinkers – 2-3 hours
Rule 30(b)(6) witnesses designated pursuant to Notice to be issued by Plaintiffs to Defendant
City

                                                18
  Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 19 of 26




Supervising/command officers involved in handling of protests (names unknown at this time)
Third-party officer witnesses involved in handling of protests (names unknown at this time)
City witnesses involved in the imposition of the Emergency Curfew and the State of Emergency
Declaration (names unknown at this time)
Unknown Doe Defendant Officers who used excessive force on Plaintiffs (once their identities
are ascertained through discovery)

BLM 5280 Plaintiffs:

Chief of Police Paul Pazen
Mayor Michael B. Hancock
DPD Special Operations Division Commander Patrick Phelan
Rule 30(b)(6) witnesses designated pursuant to Notice to be issued by Plaintiffs to Defendant
City
Supervising/command officers involved in handling of protests (names unknown at this time)
Supervising/command officers or other management involved in the development of the City’s
use-of-force policies (names unknown at this time)
Supervising/command officers involved in training of Officers on use-of-force policies (names
unknown at this time)
Unknown Doe Defendant Officers who used excessive force on Plaintiffs (once their identities
are ascertained through discovery)
Unknown Boe Defendant Officers who used excessive force on Plaintiffs (once their identities
are ascertained through discovery)
Unknown witnesses who observed the use of excessive force on Plaintiffs

Defendants:

BLM 5280              7 hrs
A. Alexander          3.5
E. Epps               3.5
A. Wedgeworth         3.5
A. Blasingame         3.5
P. Rothlein           3.5
Z. Packard            3.5
H. Lyman              3.5
C. Fisk               3.5
S. Smith              3.5
A. Cruz               3.5
S. Fitouri            3.5
J. Parkins            3.5
Y. Amghar             3.5
A. Sannier            3.5
F. Lawrence           3.5
K. Taylor             3.5
J. Deras              3.5
J. Duran              3.5

                                              19
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 20 of 26




Other witnesses         tbd

First, witnesses will be deposed once, not separately for each case. Second, if you cannot settle
the case right out of the gate before proceeding with discovery, then you need to identify a small
number of key depositions to be scheduled and taken promptly, and then reassess. It might not,
for example, be necessary to depose each named plaintiff. As interesting as it might be, it might
not be necessary to depose the Mayor or the Chief of Police. Target key people, get the key
information, then assess where you are.

                         10. DATES FOR FURTHER CONFERENCES

a.      Status conferences will be held in this case at the following dates and times:




b.      A final pretrial conference will be held in this case on ____________at o’clock _____m.

A Final Pretrial Order shall be prepared by the parties and submitted to the court no later than

seven (7) days before the final pretrial conference.

                              11. OTHER SCHEDULING MATTERS

a.      Identify those discovery or scheduling issues, if any, on which counsel after a good
        faith effort, were unable to reach an agreement.

        The parties have set forth their respective positions in separate proposed scheduling

orders. Pursuant to the Court’s order, the parties provide a statement indicating why a class

action is or is not appropriate in this case:

Fitouri Plaintiffs’ Position:

        The Plaintiffs have proposed a Direct Force Class and an Arrest Class, seeking damages.

Their case is the only case that has been filed to date seeking certification of Rule 23(b)(3)

classes for classwide damages. 1 The Plaintiffs intend to move for class certification after an

opportunity for discovery on class certification-related issues. Striking class allegations prior to


   1
     The Abay plaintiffs have not sought damages on behalf of any class members or certification of any
Rule 23(b)(3) classes. See Dkt. 1, No. 20-cv-1616.
                                                  20
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 21 of 26




discovery “is only warranted where defendants ‘are able to show conclusively that plaintiffs will

be unable to establish fact[s] that would make class treatment appropriate.’” Scarlett v. Air

Methods Corp., 2020 WL 2306853, at *6 (D. Colo. May 8, 2020). 2

        With respect to both proposed classes, the requirements likely to be contested are

commonality and predominance. Plaintiffs anticipate they will be able to meet these

requirements for both classes because both center around Monell liability. The Arrest Class

members were all arrested solely for violation of the Emergency Curfew and failure to obey the

curfew, which was an official policy of the City. The questions common to the Direct Force

Class members include: whether the Defendants as a pattern and practice broke up protests

through the use of force (namely, “less lethal” weapons) regardless of whether the individual

against whom such force was used was engaged in conduct justifying such force, and without

giving people adequate warning or opportunity to disperse; and whether the City’s written or

unwritten policies, practices or customs were the moving force behind the officers’ use of force

on protestors. If the actions of the officers were attributable to the City due to the City’s policies,

widespread customs or practice — as Plaintiffs allege under their Monell claim — then “a

discrete legal or factual question common to the class must exist,” DG ex rel. Stricklin v.

Devaughn, 594 F.3d 1188, 1195 (10th Cir. 2010), and the class’s “common contention … must

be of such a nature that it is capable of classwide resolution—which means that determination of

its truth or falsity will resolve an issue that is central to the validity of each one of the claims in


    2
      See also Friedman v. Dollar Thrifty Automotive Group, Inc., 2013 WL 5448078, at *2 (D. Colo.
Sept. 13, 2013) (motion to strike should only be granted if “it will be impossible to certify the classes
alleged by the plaintiffs regardless of the facts the plaintiffs may be able to prove”); Francis v. Mead
Johnson & Co., 2010 WL 3733023, at *1 (D. Colo. Sept. 16, 2010) (striking class allegations is even
more disfavored than motions to strike generally because it requires a court to “preemptively terminate
the class aspects of … litigation, solely on the basis of what is alleged in the complaint, and before
plaintiffs are permitted to complete the discovery to which they would otherwise be entitled on questions
relevant to class certification.”).
                                                   21
  Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 22 of 26




one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Other courts that have

certified classes alleging Fourth Amendment claims have so found. See, e.g., MIWON v. Los

Angeles, 246 F.R.D. 621 (C.D. Cal. 2007) (certifying Rule 23(a)(2) and 23(b)(3) classes in

unlawful arrest and excessive force case involving protestors); Ross v. Gossett, WL 1472072, at

*5 (S.D. Ill. Mar. 26, 2020) (certifying Rule 23(b)(3) classes alleging unlawful strip searches and

explaining, “[i]n cases claiming the existence of widespread or uniform practices, courts have

routinely found that common questions predominate.”).

       To the extent that the Court has concerns about commonality or predominance, those

issues can be addressed through subclassing or revision of the class definition for the Direct

Force Class to specific incidents of use of force on specific dates, times, and locations.

       Superiority under Rule 23(b)(3) will also be met. Given the number of putative class

members, and that common questions of law and fact predominate over individual issues, a class

action will serve the economies of time, effort, and expense, and prevent possibly inconsistent

results. Conversely, deciding each claim separately would be a very inefficient use of judicial

and party resources. In sum, Defendants cannot demonstrate from the face of Plaintiffs’

complaint that it will be “impossible” for Plaintiffs to obtain class certification.

BLM 5280 Plaintiffs’ Position:

       BLM 5280 Plaintiffs have not asserted class allegations and take no position on the

appropriateness of the certification of a class action relating to the claims in the Fitouri matter.

While BLM 5280 Plaintiffs believe it is appropriate and would promote efficiency to consolidate

the BLM 5280 and Fitouri cases for the purpose of discovery, BLM 5280 Plaintiffs intend to file

a Motion to Sever the cases after discovery, and request a separate trial and dispositive motion

track for the BLM 5280 case after the completion of discovery.



                                                  22
    Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 23 of 26




Defendants’ Position:

         Plaintiffs in the Fitouri matter seek classification of one class pursuant to Rule 23(b)(2)

and two classes pursuant to Rule 23(b)(3). Certification of the “Injunctive Relief Class” should

be denied as it is duplicative of the class described in Abay et al v. City & Cnty. of Denver, 1:20-

cv-01616-RBJ and for the reasons discussed below. Certification of the two proposed classes

under Rule 23(b)(3)—the “Direct Force Class,” and “Arrest Class”—should also be denied. 3

         Commonality and Typicality: Plaintiffs’ assertion of common questions of law and fact is

belied by the varied factual allegations the Complaints. With respect to the named Plaintiffs in

Fitouri alone, the allegations demonstrate a wide variety of uses of force made by different

officers at different times and locations. 4 The same is true of the arrest allegations. 5

         These widely varying factual circumstances foreclose the existence of the necessary

“common contention . . . of such a nature that it is capable of classwide resolution,” where the

“determination of its truth or falsity will resolve an issue that is central to the validity of each one

of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011); see, e.g.,

Shuford v. Conway, 326 F.R.D. 321, 333–34 (N.D. Ga. 2018) (insufficient commonality for

excessive force class because “each decision to restrain and use force against an inmate was

individualized (case-by-case), based on the circumstances present” and “not all restraints or uses

of force were approved by the same supervisor.”).




3
  Only the most glaring reasons why certification is inappropriate are discussed herein. Defendants reserve their
rights to set forth a more complete argument if subsequent briefing is ordered by the Court.
4
  E.g., use of pepper balls or foam munitions (id. ¶¶ 57, 134, 136, 141, 265, ), use of chemical gas or spray in a general
location or directed at a specific person (id. ¶¶ 55, 57, 70, 78, 83, 93, 104–05, 113, 115, 128, 134), use of kettling or
different crowd control techniques (id. ¶¶ 115, 130, 263, 268)), or physical contact such as tackling or baton use (id.
¶ 148, 167, 230).
5
  Some of the Plaintiffs were arrested seemingly by themselves (id. ¶¶ 107, 144), others were in groups (id. ¶¶ 94–
96, 117–18), and it is not at clear what, if any First Amendment protected activity each were involved in at the time
of their respective arrests. (id. ¶¶ 94–95, 107, 117–18, 139–44).

                                                           23
   Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 24 of 26




         Plaintiffs’ attempt to rely on Denver policies to establish commonality is misplaced.

Given the diversity of force and arrest allegations there is no basis to infer that any one Denver

policy or custom is common to all of the class members, particularly in that many non-DPD

officers used force during the course of the protests against the putative class members. Rather

Plaintiff complains of a hodgepodge of allegedly deficient policies/customs and unlawful

actions, none of which could be said to apply to each and every member of the proposed classes.

         Predominance and Superiority: Plaintiffs, likewise, cannot demonstrate that class

questions predominate over individual questions and that a class action is superior to other

methods for adjudicating the claims. See Menocal v. GEO Grp., Inc., 882 F.3d 905, 914–15

(10th Cir. 2018). Here, issues of whether a particular use of force against a particular Direct

Force Class member was or was not pursuant to Denver policy or was or was not a constitutional

violation, where that force was allegedly used over multiple days and under varying

circumstances, will necessarily predominate over any common questions, requiring mini trials as

to each discrete incident. 6 In seeking Rule 23(b)(3) certification, Plaintiff would have every use

of force made during the course of the protest declared unconstitutional and compensable—an

untenable result. The same is true of the Arrest Class—the circumstances attendant to each

arrest, and whether such could support arrest on some other charge (such as, for example,

obstructing traffic or failing to obey a lawful order), will necessarily require mini trials attendant

to each incident. 7 Finally, the BLM 5280 Plaintiffs’ decision not to join any putative class

militates against class certification.



6
  See, e.g., Shuford, 326 F.R.D. at 338 (the totality of the circumstances standard “require[s] distinctly case-specific
inquiries into the facts surrounding each alleged incident of excessive force.”) (citation omitted)
7
  See, e.g., McCarthy v. Kleindienst, 741 F.2d 1406, 1415 (D.C. Cir. 1984) (class action deemed inappropriate in
action challenging arrests made during mass demonstration because liability turned upon highly individualized facts:
“arrests were made in numerous locations in the District of Columbia” and “the duration and conditions of
confinement varied greatly”); United States v. Sanchez, 89 F.3d 715, 717 (10th Cir. 1996).

                                                          24
     Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 25 of 26




b.        Anticipated length of trial and whether trial is to the court or jury.

          Defendants propose a single trial of 15 trial days. However, the Plaintiff groups have

indicated that they will seek separate trials before separate juries. If the Court proceeds in this

manner, Defendants propose the following.

          The BLM Action: 12 trial days

          The Fitouri Action: 12 trial days

          It is unlikely that the Court will hold two trials, and I suspect that it is unlikely that a trial

would take either 12 or 15 days.

c.        Identify pretrial proceedings, if any, that the parties believe may be more efficiently
          or economically conducted in the District Court’s facilities at 212 N. Wahsatch
          Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
          Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
          2520; or the U.S. Courthouse/Federal Building, , La Plata County Courthouse 1060
          E. 2nd Avenue, Suite 150, Durango, Colorado 81301.

          Not Applicable

                       12. NOTICE TO COUNSEL AND PRO SE PARTIES

          The parties filing motions for extension of time or continuances must comply with

D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving attorney's

client.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial

Procedures or Practice Standards established by the judicial officer presiding over the trial of this

case.

          With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

          Counsel and unrepresented parties are reminded that any change of contact information

must be reported and filed with the Court pursuant to the applicable local rule.

                         13. AMENDMENTS TO SCHEDULING ORDER


                                                     25
  Case 1:20-cv-01878-RBJ Document 38 Filed 09/02/20 USDC Colorado Page 26 of 26




       The scheduling order may be altered or amended only upon good cause.



                                                     BY THE COURT:                  Formatted: Indent: Left: 3"




                                                     United States District Judge




APPROVED:


By: s/ David C. Cooperstein
David C. Cooperstein, Assistant City Attorney
Denver City Attorney’s Office
Civil Litigation Section
201 West Colfax Ave., Dept. 1108
Denver, CO 80202
Telephone: (720) 913-3100
Facsimile: (720) 913-3155
E-mail: david.cooperstein@denvergov.org
Attorney for Defendants




                                                26
